PD-1094-15                                                         PD-1094-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                          Transmitted 10/13/2015 2:57:54 PM
                                                                            Accepted 10/15/2015 2:04:13 PM
                                                                                               ABEL ACOSTA
      LISA C. MCMINN                                                           JOHN R. MESSINGER      CLERK
STATE PROSECUTING ATTORNEY               OFFICE OF                      ASST. STATE PROSECUTING ATTORNEY
                             STATE PROSECUTING ATTORNEY
                                     P.O. BOX 13046                            STACEY M. GOLDSTEIN
                                     CAPITOL STATION                    ASST. STATE PROSECUTING ATTORNEY
                                     AUSTIN, TX 78711
                                      (512) 463-1660


                                      October 13, 2015


Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78701


Re:      Christopher Earl Darcy v. The State of Texas
         Cause No. PD-1094-15

The State’s petition in the above cause presents the question of whether a technical
violation of an individual’s Sixth Amendment right to counsel, which does not constitute
a total deprivation, is subject to a harm analysis. The Amarillo Court of Appeals in
Darcy concluded that such error is structural and therefore never harmless. After the
State filed its petition, the Eastland Court of Appeals in Rubalcado v. State, No. 11-11-
00028-CR, on remand from this Court, reached the opposite determination. Expressly
disagreeing with Darcy, the court stated that this Court’s decision to remand
(Rubalcado), instead of simply reversing for a new trial, indicated that the error is subject
to a harm analysis. The Eastland Court’s decision has created a split among the lower
courts of appeals and therefore provides further reason for this Court to grant review in
Darcy. See TEX. R. APP. P. 66.3(a).

/s/ Lisa C. McMinn
State Prosecuting Attorney

cc via electronic service:   David M. Green                         October 15, 2015
                             R. Walton Weaver